Exhibit 10.2

AMENDMENT TO

EXECUTIVE SEVERANCE BENEFIT AGREEMENT

This AMENDMENT TO EXECUTIVE SEVERANCE BENEFITS AGREEMENT (this “Amendment”) is
entered into this 17 day of December, 2007 (the “Effective Date”), between AMAR
SINGH (“Executive”) and NOVACEA, INC. (the “Company”) and amends, to the extent
provided herein, that certain Executive Severance Benefits Agreement entered
into between Executive and the Company as of April 13, 2006 (the “Agreement”).
This Amendment to the Agreement, together with the Agreement, constitutes the
entire Agreement as amended through the Effective Date.

1. Change of Control Severance Benefits. Effective as of the Effective Date,
Section 3.2(a) of the Agreement is hereby amended to read in its entirety as
follows:

“(a) Base Salary. The Company shall pay to Executive an amount equal to twelve
(12) months’ Base Salary. Subject to Section 3.3 hereof, the severance benefit
contemplated by this Section 3.2(a) shall be paid in cash in a lump sum within
thirty (30) days following the Covered Termination and shall be subject to all
required tax and other applicable withholding.”

2. No Other Changes. Except as provided in this Amendment, the Agreement shall
remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer and Executive has executed this Amendment as of the
Effective Date.

 

NOVACEA, INC.     AMAR SINGH By:   /s/ John P. Walker       /s/ Amar Singh Name:
  John P. Walker       Title:   Chief Executive Officer and Chairman of the
Board      